                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC
     Debtor                                                Bankruptcy Chapter: 11
__________________________________________

Michael Goldberg

      Plaintiff                                            Adv. Proc. No.: 19−50298−BLS

      vs.

Sal Di Mercurio 2003 Irrevocable Trust Dated
09/09/03; Sal Di Mercurio

      Defendant(s)

                                            JUDGMENT BY DEFAULT

       On 7/2/20, default was entered against defendant(s) Sal Di Mercurio 2003 Irrevocable Trust Dated 09/09/03;
Sal Di Mercurio. The plaintiff has requested entry of judgment by default, has filed an affidavit of the amount due,
and has stated that this/these defendant(s) is/are not in the military service. Furthermore, it appears from the record
that this/these defendant(s) is/are not an infant or incompetent person. Therefore, pursuant to Fed.R.Civ.P. 55(b)(1),
as incorporated by Fed.R.Bankr.P. 7055, judgment is entered against this/these defendant(s) in favor of the plaintiff
as follows:

     Judgment is entered against defendant(s) Sal Di Mercurio 2003 Irrevocable Trust Dated 09/09/03; Sal Di
Mercurio in the amount of $54,130.95 plus court filing costs in the amount of $350.00 .




Date: 4/1/21

                                                                                Una O'Boyle, Clerk of Court




(VAN−433b)
